Exhibit 10.1
March 31, 2010
Diodes Incorporated
Diodes Zetex Limited
15660 Dallas Parkway
Suite 850
Dallas, Texas 75248
Re: Credit Agreement (as amended, the “Credit Agreement”), as of November 25,
2009, among Diodes Incorporated, a Delaware corporation, and Diodes Zetex
Limited, a United Kingdom corporation (“Borrowers”), the lenders party thereto
(the “Lenders”) and Bank of America, N.A., as administrative agent for the
Lenders (“Administrative Agent”). The capitalized terms used herein shall have
the same meanings as are provided therefor in the Credit Agreement unless the
context hereof otherwise requires or provides.
Ladies and Gentlemen:
     Borrowers have requested that, notwithstanding the provisions of
Sections 7.03 of the Credit Agreement, Diodes Incorporated be permitted to
guarantee certain trade payable obligations of Diodes Shanghai Co. Ltd., a
company incorporated under the laws of the People’s Republic of China (the
“Guaranty”). Subject to the terms and conditions herein set forth and Borrower’s
execution of this letter (this “Modification Letter”), Administrative Agent
acting in such capacity and as the sole Lender on the date hereof hereby
consents to the Guaranty.
     Further, in order to permit similar guarantees of subsidiary trade payables
in the future, Borrowers and Administrative Agent acting in such capacity and as
the sole Lender have agreed to modify Section 7.03(c) of the Credit Agreement as
follows:
     “(c) Guarantees of Company or any Subsidiary in respect of Indebtedness
otherwise permitted under Sections 7.03(b), (d), (e) or (g) of Company or any
wholly-owned Subsidiary;”
     The consent and modification set forth herein are limited precisely as
written and shall not be deemed to (i) be a waiver of or a consent to the
modification of or deviation from any other term or condition of the Credit
Agreement or the Loan Documents or any of the other instruments or agreements
referred to therein, or (ii) prejudice any right or rights which Administrative
Agent or any Lender may now have or may have in the future under or in
connection with the Credit Agreement, the Loan Documents or any of the other
instruments, agreements or other documents referred to therein. Further, by
their execution hereof, Borrowers covenant and agree to provide written notice
to Administrative Agent promptly upon
Diodes Incorporated and Diodes Zetex Limited
March 31, 2010
Page 2
Diodes Incorporated being obligated to make any payments pursuant to any
guarantee permitted by Section 7.03(c). This Modification Letter shall
constitute a Loan Document under the Credit Agreement.
To facilitate execution, this Modification Letter may be executed in as many
counterparts as may be required, and it shall not be necessary that the
signature of, or on behalf of, each party, or that the signatures of all persons
required to bind any party, appear on each counterpart; but it shall be
sufficient that the signature of, or on behalf of, each party or that the
signature of the persons required to bind any party, appear on one or more
counterparts. All counterparts shall collectively constitute a single agreement.
Once Administrative Agent receives the enclosed counterpart of this letter
signed on behalf of Borrowers, the Guarantors and the Required Lenders, then the
modifications set forth above shall be deemed effective retroactively as of
March 1, 2010.

            Very truly yours,
BANK OF AMERICA, N.A., individually as the sole
Lender and as Administrative Agent
      By:   /s/ Charles Dale         Charles Dale        Senior Vice President 
   

Agreed and accepted as of March 31, 2010.

 



--------------------------------------------------------------------------------



 



           

BORROWERS:



DIODES INCORPORATED
      By:   /s/ Richard D. White         Richard D. White        Chief Financial
Officer        DIODES ZETEX LIMITED
      By:   /s/ Richard D. White         Richard D. White        Director       
GUARANTORS:



DIODES FABTECH INC.
      By:   /s/ Richard D. White         Richard D. White        Director       
DIODES INVESTMENT COMPANY
      By:   /s/ Richard D. White         Richard D. White        Director   

 